Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


D1 VIVO: "Evaluation and discussion on HST-SFN schemes’, SGPP DRAFT; R1-2005367, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. e-Meeting; 20200817 - 20200828 8 August 2020 (2020-08-08), XP05191 7392, Retrieved from the Internet: URL :https://fip.3gpp.org/isg_ran/WG1_RL1/TSGR1_102-e/Docs/ R1-2005367.zip R1-2005367 Evaluation and discussion on HST-SFN schemes.docx [retrieved on 2020-08-08] 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.


Regarding claims 1 and 11, D1 teaches a device, comprising: a receiver (he UE receiver of Sections 2.2.3 and 2.2.4) configured to 
receive a first reference signal (the TRS transmitted from TRP2, see figure 3) and a second reference signal (the PDSCH/DMRS transmitted from TRP2, see figure 3) sent over a wireless network from a first transmit and receive point, TRP (TRP2 in figure 3},
the first reference signal corresponding to a quasi-colocation reference signal, QCL RS, of the second reference signal (first two paragraphs on page 5, “For instance, TRS is generally configured as the QCL source of DMRS with QCL- TypeA. |...) When introducing distributed TRS, it’s natural that the QCL relation between one DMRS and multiple TRSs should be considered’),

the receiver being further configured to determine delay-spread and average- delay information for a path between the first TRP and the device based on the first reference signal (second paragraph on page 5, "UE needs to get channel! characteristics such as average delay, delay spread, Doppler shift, and Doppler spread from different TRSs.").

Regarding claims 2 and 12 the first reference signal comprises a Tracking Reference Signal (TRS), and the second reference signal comprises a Physical Download Shared Channel (PDSCH) Demodulation Reference Signal (DMRS) (fig. 3).

Regarding claims 3 and 13 the first reference signal comprises one of a Tracking Reference Signal (TRS) and a Synchronization Signal Block (SSB), and the second reference signal comprises a TRS (the new TRS in the bottom of figure 3 may be viewed as the second reference signal). 

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476